Citation Nr: 0102014	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a nervous disability, other 
than post-traumatic stress disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for peripheral 
neuropathy due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The RO framed one of the issues in this case as whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a nervous disability, 
to include PTSD.  In April 1971, the RO denied entitlement to 
service connection for nervous disability.  The veteran did 
not timely appeal after notification of that decision, and 
therefore that decision is final.  He has sought to reopen 
his claim, to include PTSD, and the RO found that no new and 
material evidence had been received.  However, the issue 
concerning PTSD was not the subject of any prior decision.  
Thus, after a review of the record, the Board has determined 
that the issues in appellate status are those listed on the 
first page of this decision.  

This decision will address the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a nervous disability.  
The remaining issues will be addressed in the Remand that 
follows the decision.  



FINDINGS OF FACT

1.  In an April 1971 rating decision, the RO denied service 
connection for a nervous disorder; after notification of his 
appellate and procedural rights, the veteran did not appeal.

2.  Evidence added to the record since the April 1971 rating 
decision bears directly and substantially upon the specific 
matter now under consideration and, when considered alone or 
together with all of the evidence, both old and new, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision, which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2000).  

2.  Evidence received since the April 1971 rating decision is 
new and material, and is sufficient to reopen the claim for 
service connection for a nervous disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the April 1971 rating 
decision will be briefly summarized as follows:

The service medical records showed no complaint, diagnosis or 
treatment for a nervous disability.  On VA psychiatric 
examination in September 1970, the examiner found that there 
was no significantly disabling psychiatric disease found at 
that time. 

In an April 1971 rating decision, the RO denied service 
connection for a nervous disability, finding that the nervous 
condition claimed by the veteran was not shown by the 
evidence of record.  In May 1971, the RO notified the veteran 
of the adverse decision and his appellate and procedural 
rights, but he did not file an appeal.  

In October 1992, the veteran sought to reopen the claim for 
service connection for a nervous disorder to include PTSD.  

Analysis

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (Court) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 
1363-64.  In light the holding in Hodge, the Board is now 
required to analyze newly submitted evidence according to the 
standard outlined in 38 C.F.R. § 3.156(a).  Further, the 
Court held, in Fossie v. West, 12 Vet. App. 1 (1998), that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent that one previously employed by Colvin.  Therefore, 
the Board determines that no prejudice will result to the 
appellant by the Board's consideration of this matter.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated de novo 
on the merits by the VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In reviewing the evidence that has been received since the 
June 1987 rating decision, the Board notes that among the 
evidence are VA hospitalization records beginning in 1985, VA 
outpatient treatment records, and VA examination reports.  
Hearing testimony was also offered in May 1995.  On 
hospitalization in 1985, schizophrenia, paranoid type was 
diagnosed, and on VA examination in May 1985, schizophrenic 
disorder, undifferentiated type, chronic, active, was found.  
In addition, on VA examination in February 1991, 
neuropsychiatric disorder--PTSD was among the assessments.  
In February 1994, on VA examination, the examiner found, 
schizophrenia, chronic paranoid type with PTSD symptoms.  The 
Axis IV finding was severe, Vietnam War exposure.  

The Board finds that this evidence constitutes "new and 
material" evidence which allows it to reopen the veteran's 
claim.  Specifically, the Board finds that this evidence was 
not before the RO in 1971, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  The 
new evidence provides diagnoses of psychiatric disability.  
Accordingly, the evidence is new and material to reopen the 
claim for service connection for a nervous disorder.  To this 
extent, the appeal is granted.



ORDER

New and material evidence having been submitted, the claim 
for service connection for a nervous disorder is reopened.


REMAND

Having found that the veteran has successfully reopened the 
claim for service connection for an acquired neuropsychiatric 
disorder the Board must now consider the claim on the merits 
(de novo) in order to ascertain whether a grant of the 
requested benefit is warranted.  As to that issue as well as 
the issues concerning PTSD and peripheral neuropathy due to 
herbicide exposure, the law provides that "[t]he Secretary 
shall assist a claimant in developing all facts pertinent to 
a claim for benefits under this title.  Such assistance shall 
include requesting information as described in section 5106 
of this title.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran received an award of the 
Purple Heart, Combat Infantryman Badge (CIB), or other 
similar combat citation, will be accepted as conclusive 
evidence of the claimed in-service stressor, absent evidence 
to the contrary.  Where combat is verified, the veteran's 
credible or "satisfactory," lay testimony regarding claimed 
stressors must be accepted as conclusive of their actual 
occurrence if "consistent with the circumstances, conditions, 
or hardships of such service."  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (1996); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki at 99.  Nor is the veteran's lay testimony alone 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Zarycki at 98.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 
(2000).  

The veteran reported at his May 1995 hearing that he 
remembered several comrades who were killed in Vietnam.  He 
described some of the incidents where the deaths occurred.  
In this instance, the record shows that the veteran received 
the CIB.  Accordingly, he was engaged in combat with the 
enemy.  Thus, this supplies conclusive evidence of a claimed 
in-service stressor, absent evidence to the contrary.  The 
veteran has been diagnosed with schizophrenia and on VA 
examination with psychiatric disability, with PTSD 
manifestations.  The Board finds that a VA examination is 
necessary to clarify the psychiatric disability that the 
veteran currently has, as well as to ascertain the etiology 
of any diagnosed psychiatric disability.  

The veteran also seeks service connection for peripheral 
neuropathy as secondary to exposure to herbicides.  A veteran 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 and 
who currently has one or more certain prescribed chronic 
diseases, shall be presumed to have been exposed during 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to an herbicide 
agent during such service. 38 C.F.R. § 3.307 (a)(6)(iii) 
(2000).  One of the diseases that is afforded presumption due 
to herbicide exposure is acute and subacute peripheral 
neuropathy.  38 C.F.R. § 3.309 (e) (2000).  This prescribed 
disease must become manifest to a compensable degree within 
one year after the last date of exposure to herbicide agents 
during active service.  38 C.F.R. § 3.307 (a)(6)(ii) (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for a nervous 
disability, for PTSD, and for peripheral 
neuropathy, since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  Following the above, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the nature and 
likely etiology of any psychiatric 
disorder present.  All necessary special 
studies or tests, including psychological 
testing and evaluation, should be 
accomplished as part of this examination.  
The psychiatrist should indicate whether 
the veteran has PTSD in accordance with 
DSM-IV criteria.   The examiner is to be 
informed that the veteran engaged in 
combat with the enemy and any stressors 
associated with this combat should be 
considered verified.  All tests deemed 
necessary should be conducted.  The 
psychiatrist is asked to specify whether 
the veteran has PTSD related to the 
inservice combat stressors.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the "stressors" 
that caused the disorder.  If any other 
psychiatric disorder is diagnosed, the 
examiner should offer an opinion as to 
whether the psychiatric disorder had its 
onset during service or within the first 
post-service year.  The examination 
report should include a complete 
rationale for all opinions expressed.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The RO 
should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should adjudicate 
the claim for service connection for a 
nervous disability and for PTSD on de 
novo bases, and readjudicate the issue of 
entitlement to service connection for 
peripheral neuropathy.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of 
all additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 


